Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 23, 2022

                                      No. 04-22-00061-CR

                                     Edison CARRAMAN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CR-6386
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        The reporter’s record was originally due March 11, 2022. On March 28, 2022, the court
reporter filed a notification of late record requesting an extension until May 10, 2022. We
granted the court reporter’s request and ordered the reporter’s record due by May 10, 2022. On
May 16, 2022, the court reporter filed a second notification of late record requesting an extension
until May 31, 2022. After consideration, we GRANT the request and ORDER the reporter’s
record due by May 31, 2022.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court